DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
	II.	Claims 1-30 are allowed.

Reasons for Allowance
III.	The following is an examiner’s statement of reasons for allowance:
The closest prior art found Huang-Fu et al. (US 2019/0090289 A1) and Shi et al. (US 2015/0341846 A1).
Huang-Fu teaches a user equipment (UE) for supporting access by the UE to a serving Public Land Mobile Network (PLMN) (see paragraph [0008]); obtaining a country of the UE, wherein the country of the UE is based on a location of the UE (see paragraphs [0008] & [0033] – [0034], the UE may determine a current location ID of its current location for use in cell selection, the current location ID may indicate a Mobile Country Code (MCC)); and performing, based on a prioritized PLMN list, a cell selection to select a cell associated with a PLMN (see paragraphs [0008] & [0033] – [0034]).
Shi teaches a user equipment (UE) determining its location information based on a serving cell of the UE (see paragraph [0064]); the UE determining a mobile country code (MCC) of the serving cell from system information broadcast by the serving cell (see paragraph [0064]); searching for target PLMNs (see paragraph [0066]); and based on the target PLMN search the UE may select a PLMN to establish a communication link (see paragraph [0073]).
Claim 1 is allowed because Huang-Fu and Shi do not teach detecting one or more first radio cells available to the UE, wherein each of the one or more first radio cells comprises one or more radio beams transmitted from one or more first (space vehicles) SVs; receiving identities of supported PLMWNs broadcast in the one or more first radio cells (one or more radio beams transmitted from one or more first SVs), wherein the identity of each supported PLMN indicates a country for the each supported PLMN; selecting the serving PLMN, wherein the serving PLMN is a PLMN for the country of the UE, and wherein the serving PLMN is included in the supported PLMINs; selecting a first radio cell (radio beam transmitted from a first SV) of the one or more first radio cells (one or more radio beams transmitted from one or more first SVs) available to the UE, wherein the first radio cell (radio beam transmitted from the first SV) supports the serving PLMN; and accessing the serving PLMN using the first radio cell (radio beam transmitted from the first SV).
Claims 2-14 are allowed based on their dependence on allowable independent claim 1.
Claims 15, 29, and 30 contain limitations similar to the ones recited above in claim 1.  Therefore, claims 15, 29, and 30 are allowed for the same reasons given above regarding claim 1.
Claims 16-28 are allowed based on their dependence on allowable independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
IV.	The prior art made of record is considered pertinent to applicant's disclosure. 
Jung et al. Pub. No.: US 2020/0236731 A1 discloses call prioritizing method performed by terminal in wireless communication system, and terminal using method including the UE searching for available PLMN and selecting a proper PLMN to provide service to the UE, wherein each PLMN may be identified by Mobile Country Code (MCC) and the PLMN information of a cell is included in system information and broadcasted (see paragraph [0102]).
Srivastava et al. Pub. No.: US 2021/0136666 A2 discloses access prioritization for private LTE radio service including a UE associated with a PLMN and PLMN ID including a mobile country code (MCC), wherein the UE performs cell selection based on information regarding available PLMN(s) broadcast to the UE (see paragraph [0050]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON J MILLER/Primary Examiner, Art Unit 2647                                                                                                                                                                                                        

September 7, 2021